Citation Nr: 1601199	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  10-34 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1980 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in relevant part, denied service connection for a right knee disability.

In an April 2014 decision, the Board remanded the claim for further development.

The issue of entitlement to an increased rating for a left knee disability has been raised by the record in a July 2007 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's right knee disability had its once during military service or is otherwise related to such service, to include as secondary to the service-connected left knee disability. 


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

The Veteran received notification prior to the unfavorable agency decision in a letter dated in August 2007.  Specifically, he was apprised of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  Post-service treatment records have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded a VA examination in March 2008.  Pursuant to the Board's April 2014 remand directives, he was afforded an additional VA examination in June 2014.  The latter examination, correcting deficiency in the original, is adequate for the purposes of the instant matter adjudicated herein, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Thereafter, the RO issued a supplemental statement of the case in July 2014.  The Board finds that there has been substantial compliance with the Board's previous remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background 

The Veteran asserts that his right knee disability is related to military service, to include as secondary to his service-connected left knee disability.  

Service treatment records note complaints, treatment for and diagnosis of a right knee disability.  Specifically, in records dated in March 1984, the Veteran complained that his knees were "locking up" at various times.  There was no history of trauma or loss of sensation at the knees.  On physical examination, it was noted that the appellant's range of motion was good, there was no swelling or deformity and the ligaments of the knee was stable.  The assessment was questionable knee problem and the Veteran was referred for evaluation.  In a treatment record dated the following day, an x-ray of the Veteran's knees was negative and the knees were stable.  The appellant was diagnosed with questionable knee problem, with runners' knee identified as a possibility.  Additionally, a record dated in January 1989 shows mild right knee crepitus and a diagnosis of mild bilateral chondromalacia patella.  In the September 1989 separation examination and report of medical history, it was noted that that the right knee locked occasionally and there was a diagnosis of chondromalacia.

Post-service VA medical records note complaints of left knee pain beginning in September 2006.  VA treatment records first demonstrate complaints of right knee pain in July 2007.  Notably, an August 2007 MRI indicated that there was no internal derangement of the right knee.  A subsequent x-ray report dated in October 2007 revealed degenerative changes of the knees.  

A report from a February 2006 VA examination for the appellant's service-connected left knee is also of record.  At that time, it was noted the right knee joint showed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement or guarding of movement.  Range of motion of the right knee was normal and there was no additional limitation after repetitive use due to pain, fatigue, weakness, lack of endurance or incoordination.

The Veteran was afforded a VA examination in March 2008 for his right knee claim.  The examiner diagnosed degenerative joint disease and opined that the condition was not caused by or the result of the Veteran's service-connected left knee condition.  In support of his finding, the examiner opined that the etiologies of the condition were the more common etiology for osteoarthritis including, but not limited to: age, obesity, deconditioning, heredity, ethnicity, health issues, subsequent trauma and injury, and post-military service occupation. 

Pursuant to the Board's April 2014 remand directives, an additional VA examination was provided in June 2014.  At that time, the examiner diagnosed internal derangement of the right knee, probable degenerative medial meniscus.  He determined that the condition was more likely than not related to degeneration of the medial meniscus, but was not present in the MRI in 2007 when the Veteran first complained of right knee pain.  He further determined that the right knee disability was less likely than not caused or aggravated by the in-service complaints.  In support of his opinion, the examiner reported that there were two service medical entries for the right knee, in 1984 and 1989.  However, the record was silent for a period of approximately 17 years of documents regarding continued complaints or treatment to indicate a chronic, disabling condition.  The examiner noted that although physical examination suggested minor internal derangement of the right knee, it would be best studied by MRI examination.  However, at the filing of the claim in 2007, MRI results of the right knee were negative.  He further noted that a 2006 examination for the Veteran's service-connected left knee disability was negative for complaints of right knee problems.  Therefore, even if it was assumed that the diagnosis of chondromalacia patella in the right knee was definitely made in 1989, the record was silent for a period of approximately 17 years that would document continued complaints or treatment.  Interval x-ray studies, including MRI and knee examination in 2006 were normal.

The examiner also opined that the right knee condition was not secondary to the left knee.  He noted that a thorough review of the literature does not indicate that problems in one joint can be related to problems in another joint, in the absence of a generalized inflammatory condition such as gout or rheumatoid arthritis.  Even in that situation, the cause is the original disease, not the other joint.  Further, no such diagnosis was present in the appellant's case.  The perception of "overuse" or "overcompensation" does not take into account that the maximum stress on a lower extremity joint was during the singled leg phase of gait.  Forces across the joint would never be greater because of "shifting" a portion of weight from one leg to the other.  Also, as previously noted, examination of the right knee in 2006 was normal, so there was no diagnosis at that time.  

In an August 2014 statement, the Veteran reported that he did not seek treatment for the 17 years following service because he was not aware that he could do so.  However, although there were no medical records available, he continued to have problems with his knees.

Analysis

Upon review of the evidence, the Board finds that service connection is not warranted for a right knee disability.  Service treatment records demonstrate treatment for and a diagnosis of a right knee disability.  However, the June 2014 VA examiner opined that the current right knee condition was not related to the in-service complaints.  In support of this finding, the examiner noted that in the February 2006 examination for the Veteran's service-connected left knee disability, his right knee was within normal limits and there were no complaints of right knee problems.  Additionally, following discharge from service, the record was silent for a period of approximately 17 years for treatment or complaints of right knee pain.  The Board notes that a significant lapse in time between service and post-service medical treatment may be considered, among other factors, as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board acknowledges that the June 2014 VA examiner recommended an MRI of the right knee for diagnostic studies.  However, the language of the opinion makes it clear that such studies would have no bearing on the etiology of the condition.  In so finding, the examiner noted that the previous MRI of the knee was negative.  Moreover, he opined that the passage of time would eventually produce age-related changes visible in an MRI of the right knee.  Further, as previously noted, at the time of the February 2006 examination, the Veteran's right knee was normal.  The March 2008 VA examiner determined that the right knee disability was attributed to more common etiologies for osteoarthritis including, but not limited to: age, obesity, deconditioning, heredity, ethnicity, health issues, subsequent trauma and injury, and post-military service occupation. 

As previously noted, service-connection may be warranted if a current disability exists and was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b).  Although the Veteran has been diagnosed with a right knee disability, VA examiners determined that the condition was not caused or aggravated by the service-connected left knee condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the evidence does not support a finding of secondary service connection.

The Board notes that the Veteran has been diagnosed with degenerative joint disease of the right knee.  It is recognized that degenerative joint disease is a chronic disease under 38 C.F.R. § 3.309(a) and, as such, service connection may be warranted solely on the basis of continuity of symptomatology.  While the Veteran has reported right knee pain since service, such reports are not supported by the evidence of record.  While the Veteran did report occasional locking of the right knee in his report of medical history at the time of separation, objective testing at that time showed normal findings.  Moreover, post-service medical records reveal treatment for a left knee disability beginning in September 2006; there were no complaints of right knee pain at that time.  If he were having symptoms in both knees, it is reasonable to expect that he would have reported such.  Further, in the February 2006 VA examination, the appellant did not report any right knee pain and the knee was normal on examination.  The first documented post-service complaint of or treatment for right knee pain was in 2007.  The appellant's failure to report any right knee pain at the time of his initial VA treatment or during the February 2006 VA examination strongly suggests that right knee pain had not persisted since service.  In light of the foregoing, an award of service connection on the basis of continuity of symptoms is not warranted.  Additionally, presumptive service connection based on the finding of a chronic disease is not warranted because the evidence of record does not show that the Veteran's right knee degenerative joint disease manifested to a compensable degree within one year after his discharge from service in May 1989.  38 C.F.R. §§ 3.307(a) and 3.309(a).  

The Board acknowledges the Veteran's assertion that his right disability is related to military.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the right knee condition is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The condition involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed condition is a medical question requiring medical training, expertise and experience.  

In light of the foregoing, the Board finds that service connection is not warranted for the Veteran's right knee disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service for a right knee disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a right knee disability is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


